361 U.S. 353 (1960)
STATE CORPORATION COMMISSION OF KANSAS ET AL.
v.
ARROW TRANSPORTATION CO. ET AL.
No. 526.
Supreme Court of United States.
Decided January 18, 1960.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ALABAMA.
Byron M. Gray for appellants in No. 526.
R. W. Henriott and M. L. Cassell for appellants in No. 527.
Robert W. Ginnane and Isaac K. Hay for appellant in No. 528.
MacDonald Gallion, Attorney General of Alabama, George F. McCanless, Attorney General of Tennessee, Donald Macleay, George Shuff, John A. Caddell and Charles J. McCarthy for appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
NOTES
[*]  Together with No. 527, Alabama Great Southern Railroad Co. et al. v. Arrow Transportation Co. et al., and No. 528, Interstate Commerce Commission v. Arrow Transportation Co. et al., also on appeals from the same Court.